DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant's amendments filed 8/5/2022 have been entered. Claims 1, 14-18, 20, 22-28 and 33-35 are pending.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 14-18, 20, and 22-24, and the species of 4-[2-(1-fluoronaphthalen-2-yl)-4(5)-(4-fluorophenyl)-1H-imidazol-5(4)-yl]pyridine and CD45+CD34+CD38−CD45RA−CD90+CD49f+ in the reply filed on 8/5/2022 is acknowledged.  The traversal is on the ground(s) that the amended claims narrow the compound to a compound not taught by the references cited in the restriction requirement, and that therefore this special technical feature linking the groups makes a contribution over the art. This is not found persuasive because this compound is exemplified by Laco et al (2015, J of Molecular and Cellular Cardiology, 80: 56–7; reference U). Therefore the product of the compound was known in the art and this special technical feature linking the groups does not make a contribution over the art. Applicant further alleges that the each of the species are obvious variants of each other because the compounds share a common core structure and because the cells can be cultured under the same conditions. However, since each of the compounds have a unique chemical composition, they inherently have unique chemical properties. Furthermore, since the cell types have unique expression patterns there are unique considerations with their source, properties, and culture, and they have unique phenotypic properties.    
The requirement is still deemed proper and is therefore made FINAL.
Claims 25-28 and 33-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/5/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites a limitation in parentheses. It is unclear if the phrase in parentheses further limits the claim. As such the metes and bounds of the claim cannot be determined. Clarification within the claim is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14-16, 20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al (2012, Ann Hematol 91:813–823; reference V) as evidenced by Shivtiel et al (2008, J Exp Med. 205(10): 2381–2395; reference W), and in view of Laco et al (2015, J of Molecular and Cellular Cardiology, 80: 56–7) and Huntsman et al (2015, Blood, 126(13): 1631–1633; reference X).
Regarding claims 1 and 20, Zou teaches a method of ex vivo expansion of hematopoietic stem cells (HSCs), comprising culturing the cells in media, and contacting the cells with the azole-based small molecule p38 MAPK inhibitor SB203580 for seven days (see abstract and pages 814-815). Regarding claims 1, 16 and 20, Zou teaches the media further comprises SCF, TPO and FLT-3L (see pages 814-815). Regarding claim 22, Zou teaches harvesting the cells after the at least 7 day treatment (see pages 814-815); reads on “about 10” days. Shivtiel is cited solely as evidence that all leukocytes, including hematopoietic stem and progenitor cell populations, inherently express CD45 (see col. 1 on page 2382).
Zou is silent as to the expression pattern of the HSCs (claims 1 and 23). Zou does not teach the azole-based small molecule p38 MAPK inhibitor is 4-[2-(1-fluoronaphthalen-2-yl)-4(5)-(4-fluorophenyl)-1H-imidazol-5(4)-yl]pyridine (claims 1, 14 and 15).
Regarding claims 1 and 23, Huntsman teaches CD34+CD38−CD45RA−CD90+ phenotype is now customarily accepted to define a cell population highly enriched in HSCs (see page 1). Huntsman teaches the subset of these cells which also are CD49f+ have long-term repopulating activity in vivo and could be distinguished from other transiently engrafting progenitors (see page 1).
Regarding claims 1, 14 and 15, Laco teaches compound TA-03, which is 4-[2-(1-fluoronaphthalen-2-yl)-4(5)-(4-fluorophenyl)-1H-imidazol-5(4)-yl]pyridine is an analogue of the p38 MAPK inhibitor SB203580, and that it functions as a p38 MAPK inhibitor that is useful for treating cells ex vivo (see abstract and Supplementary Materials).
It would have been obvious to combine Zou and Huntsman to use HSCs with the expression pattern CD45+CD34+CD38−CD45RA−CD90+CD49f+ in Zou’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in using cells with this expression pattern because the cited references establish that this is a known expression pattern of HSCs. The skilled artisan would have been motivated to use cells with this expression pattern because the cited references establish that this is a known expression pattern of HSCs, which are Zou’s cell type, and because Huntsman establishes that this fraction of HSCs have long-term repopulating activity in vivo and could be distinguished from other transiently engrafting progenitors.
It would have been obvious to combine Zou and Laco to use Laco’s azole-based small molecule p38 MAPK inhibitor in place of Zou’s azole-based small molecule p38 MAPK inhibitor. A person of ordinary skill in the art would have had a reasonable expectation of success in using Laco’s azole-based small molecule p38 MAPK inhibitor in place of Zou’s azole-based small molecule p38 MAPK inhibitor because Laco establishes that theirs is useful of inhibiting p38 MAPK and is useful for treating cells ex vivo. The skilled artisan would have been motivated to use Laco’s azole-based small molecule p38 MAPK inhibitor in place of Zou’s azole-based small molecule p38 MAPK inhibitor because both are taught to be useful for the same purpose.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 17-18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al (2012, Ann Hematol 91:813–823) as evidenced by Shivtiel et al (2008, J Exp Med. 205(10): 2381–2395), and in view of Laco et al (2015, J of Molecular and Cellular Cardiology, 80: 56–7) and Huntsman et al (2015, Blood, 126(13): 1631–1633) as applied to claims 1, 14-16, 20 and 22-23 above, and further in view of Zhang et al (2008, Blood, 111 (7): 3415–3423; reference U page 2).
The teachings of Zou in view of Laco and Huntsman are discussed and relied upon above. 
Zou does not teach the media further comprises IGFBP-2 (claim 17), that the cells are expanded for at least 9 days (claim 18), or a retained fraction of CD34- cells (claim 24).
Regarding claims 17-18, Zhang teaches a method of expanding HSCs comprising culturing the cells in the presences of molecules to stimulate expansion, including IGFBP2, for up to 23 days to increase the total number of cells (see page 3415 and 3417). Regarding claim 24, Zhang teaches a CD34- fraction (see page 3416 and 3418); it is noted that the claim only recites an intended use and not a step of transplantation.
It would have been obvious to combine Zou and Zhang to include IGFBP2 in the media and to expand the cells with the expansion treatment for more than 9 days, and to retain a CD34- fraction. A person of ordinary skill in the art would have had a reasonable expectation of success in including IGFBP2 in the media and to expand the cells with the expansion treatment for more than 9 days because Zhang teaches that HSCs can be expanded with IGFBP2 and other molecules for greater than 9 days. A person of ordinary skill in the art would have had a reasonable expectation of success in retaining a CD34- fraction because Zhang exemplifies that the fraction can be retained. The skilled artisan would have been motivated to include IGFBP2 in the media and to expand the cells with the expansion treatment for more than 9 days because both are taught to be useful for the same purpose of expanding the number of HSCs ex vivo. The skilled artisan would have been motivated to retain a CD34- fraction because Zhang exemplifies that the fraction can be retained.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Conclusion
No claims are free of the art. No claims are allowed.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653